Title: To James Madison from Louis-Marie Turreau de Garambouville, 24 August 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 24. Aoust 1806.

Vous m’avez fait l’honneur de répondre à ma lettre du 15. Juillet dernier, relative à l’affaire d’un Corsaire français avec deux Bâtimens armés et appartenant à des Négociants de Baltimore, que des ordres étaient donnés à Mr. Stephen, Avocat Général, pour instruire cette affaire et donner Satisfaction aux réclamants, Si leurs plaintes étaient fondées.
Mr. L’Avocat Général devait aussi, S’il était nécessaire, prendre chez le Consul de France à Baltimore tous les renseignements que divers rapports le mettaient en état de procurer; et j’avais en conséquence mis cet Agent à portée de Satisfaire aux demandes que pourraient lui faire l’Avocat Général.
Jusqu’ici, Monsieur, rien de tout cela n’a été exécuté.  Le Consul de France Surpris de ne recevoir de M. L’Avocat Général aucune question Sur cette affaire, a cru devoir prendre l’initiative et S’est présenté chez ce fonctionnaire public en lui temoignant de l’inquiétude Sur Son Silence.  Mr: Stephen a répondu qu’on lui avait dit que le Consul de France était parti pour l’Europe &c... que depuis dix jours il avait "chargé le Collecteur de la Douane de prendre des renseignements Sur les individus impliqués dans l’affaire, qu’il n’avait rien reçu; que l’affaire Se poursuivait criminellement & que la Cour criminelle ne Siégerait que le 17 Novembre prochain, &c......"
Ce qui doit vous étonner, Monsieur, c’est que le Collecteur de la Douane de Baltimore, quoique prévenu, S’est permis d’expédier la Goëlette Non pareil, l’une de celles qui ont maltraité le Corsaire, Sous le Commandement du même Capitaine, et armée en Guerre, laquelle est sortie le 15 de ce mois pour une destination inconnue.  Le Collecteur a pris Soin de dérober au public la connaissance de Son départ en ne communiquant Sa Sortie ni aux Gazettes ici ni à celui qui tient le livre de la Course.+
Cette Goëlette Non pareil, Capitaine Bishop, armée de dix Canons et de Cinquante hommes d’équipage, appartenant à un M. Tenant avait Sous Son escorte les Goëlettes non armées, Jane, Cameleon, et Pearl.  Pourquoi leur Sortie n’a:t:elle pas été annoncée?
Pourquoi a bon laissé partir cette Goëlette armée? Surtout le Capitaine en tour ceux qui pourvaient témoigner dans l’affaire? Pourquoi, dumoin n’a  pas exigé de caution?
Pourquoi vient on d’armer dans le même port de Baltimore le Warren, bâtiment aussi fort, d’échantillon & d’Armament, que la plus grosse Corvette?  Quelle est la Cargaison de ce bâtiment?
Je vous laisse à juger, Monsieur, quelle impression doivent faire de pareils évenèments Sur les Agents français aux Etats- Unis, et ce que pensera mon Gouvernment en apprenant qu’une nouvelle loi, qui devait être un nouveau lien d’amitié entre les deux Etats, est journellement et impunément Violée dans la plupart des contrées de l’Atlantique.
Il est bien affligeant pour moi, Monsieur, d’avoir continuellement des plaintes à vous porter Sur un Sujet aussi grave et que l’existence de la loi laisse entièrement à la discrétion, Comme à l’autorité du Pouvoir Exécutif.  Je Suis loin de vouloir préjuger la mode qu’emploiera le Gouvernement fédéral pour arrêter le désordre de ces abus & en prévenir les conséquences; mais, qu’il me Soit permis de dire à Monsieur Le Sécrétaire d’Etat, qu’une démarche éclatante & Sévère vis:à:vis de quelques Agents Subalternes, insouciants ou infidèles, Serait celle que peut desirer le Gouvernement français pour Sa Satisfaction & que doit provoquer ici Son Ministre.  Je Saisis avec empressement cette occasion, Monsieur, pour vous renouveller l’homage de ma haute Considération.

Turreau

